Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28th April 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reason For Allowability
 	Please refer to the applicant’s remarks pages 9 – 12 along with claims amendments that were both filed on 2nd July 2021.
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Tekalp et al, US 2016/0254984 A1: systems to dynamically set up and tear down service-enabled flow-paths across multiple SDN domains. An SDN controller of a domain periodically shares with other SDN controllers (of other domains) availability of service-enabled paths (aka, a summarized topology) of its respective network as well as associated service parameters of each path segment using a global nomenclature (a.k.a, a dictionary) with other SDN controllers so as to enable each controller to understand and interpret the shared data in the same manner.
2. Zheng et al, US 2017/0346716 A1: a method for acquiring, by a switch deployed in a software defined network (SDN), an exact flow entry, where the SDN network includes an SDN controller and multiple SDN switches, the SDN controller being configured to communicate with each SDN switch in an inband communication manner.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        15th August 2021